Exhibit 10(jjj)

EXECUTION COUNTERPART

PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

FUND VIII AND FUND IX ASSOCIATES,

a Georgia joint venture

AS SELLER

AND

RNSLC VENTURES LLC,

an Illinois limited liability company

AS PURCHASER

FOR

14079 Senlac Drive

Farmers Branch, Texas

Dated as of October 23, 2007



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made as of the         
day of October, 2007 (the “Effective Date”) by and between FUND VIII AND FUND IX
ASSOCIATES, a Georgia joint venture (“Seller”), having an office at 6200 The
Corners Parkway, Norcross, Georgia 30092, and RNSLC VENTURES, LLC, an Illinois
limited liability company (“Purchaser”), having an office at c/o The Boulder
Group, Inc., 630 Dundee Road, Suite 342, Northbrook, Illinois 60062.

ARTICLE I.

PURCHASE AND SALE

1.1 Agreement of Purchase and Sale. Subject to the terms and conditions
hereinafter set forth, Seller agrees to sell and convey and Purchaser agrees to
purchase the following:

(a) that certain tract or parcel of land situated in Dallas County, Texas, more
particularly described on Exhibit A attached hereto and made a part hereof,
together with all and singular the rights and appurtenances pertaining to such
property, including any right, title and interest of Seller in and to adjacent
streets, alleys or rights-of-way (the property described in clause (a) of this
Section 1.1 being herein referred to collectively as the “Land”);

(b) the buildings, structures, fixtures and other improvements on the Land,
including specifically, without limitation, that certain office/warehouse
building located thereon having a street address of 14079 Senlac Drive, Farmers
Branch, Texas (the property described in clause (b) of this Section 1.1 being
herein referred to collectively as the “Improvements”);

(c) all of Seller’s right, title and interest in and to all tangible personal
property upon the Land or within the Improvements, including specifically,
without limitation, appliances, furniture, carpeting, draperies and curtains,
tools and supplies, and other items of personal property (excluding cash) used
exclusively in connection with the operation of the Land and the Improvements
and only as specifically described on Exhibit B attached hereto and made a part
hereof (the property described in clause (c) of this Section 1.1 being herein
referred to collectively as the “Personal Property”);

(d) all of Seller’s right, title and interest in and to that certain lease more
fully described on Exhibit C (the “Lease Schedule”) attached hereto and made a
part hereof (the property described in clause (d) of this Section 1.1 being
herein referred to as the “Lease”); and

(e) all of Seller’s right, title and interest in and to (i) all assignable
contracts and agreements (collectively, the “Operating Agreements”) listed and
described on Exhibit D (the “Operating Agreements Schedule”) attached hereto and
made a part hereof, relating to the upkeep, repair, maintenance or operation of
the Land, Improvements or Personal Property which will extend beyond the date of
Closing (as such term is defined in Section 4.1 hereof), including specifically,
without limitation, all assignable equipment leases, and (ii) all assignable
existing warranties and guaranties (expressed or implied) issued to Seller in
connection with the

 

2



--------------------------------------------------------------------------------

Improvements or the Personal Property (the property described in this
Section 1.1(e) being sometimes herein referred to collectively as the
“Intangibles”).

1.2 Property Defined. The Land, the Improvements, the Personal Property, the
Lease and the Intangibles are hereinafter sometimes referred to collectively as
the “Property.”

1.3 Permitted Exceptions. The Property shall be conveyed subject to the matters
which are, or are deemed to be, Permitted Exceptions pursuant to Article II
hereof (herein referred to collectively as the “Permitted Exceptions”).

1.4 Purchase Price. Seller is to sell and Purchaser is to purchase the Property
for a total of FIVE MILLION FIVE HUNDRED TEN THOUSAND TWO HUNDRED DOLLARS
($5,510,200) (the “Purchase Price”).

1.5 Payment of Purchase Price. The Purchase Price, as increased or decreased by
prorations and adjustments as herein provided, shall be payable in full at
Closing in cash by wire transfer of immediately available federal funds to a
bank account designated by Seller in writing to Purchaser prior to the Closing.

1.6 Earnest Money. Within three (3) Business Days following the execution of
this Agreement, Purchaser will deposit with Chicago Title Insurance Company (the
“Escrow Agent” or “Title Company”), having its office at 4170 Ashford Dunwoody
Road, Suite 460, Atlanta, Georgia Attention: Judy Stillings, the sum of One
Hundred Thousand Dollars ($100,000) (the “First Deposit”) in good funds, either
by certified bank or cashier’s check or by federal wire transfer. If Purchaser
does not exercise the right to terminate this Agreement in accordance with
Section 2.3 or Section 3.2 hereof, Purchaser shall, on or before the last day of
the Inspection Period (as such term is defined in Section 3.1 hereof), deposit
with the Escrow Agent the additional sum of Two Hundred Thousand Dollars
($200,000) (the “Second Deposit”) in good funds, either by certified bank or
cashier’s check or by federal wire transfer as an additional deposit under this
Agreement. The Escrow Agent shall hold the First Deposit and the Second Deposit
in an interest-bearing account in accordance with the terms and conditions of
the escrow agreement, the form of which is attached as Exhibit L, entered into
among Seller, Purchaser and Escrow Agent simultaneously with the execution of
this Agreement. The First Deposit, the Second Deposit and, if applicable, the
Third Deposit pursuant to Section 4.1, together with all interest earned on such
sums, are herein referred to collectively as the “Earnest Money.” All interest
accruing on such sums shall become a part of the Earnest Money and shall be
distributed as Earnest Money in accordance with the terms of this Agreement.
Upon the expiration of the Inspection Period, the Earnest Money shall be
non-refundable to Purchaser except as expressly set forth in this Agreement. If
Purchaser fails to deliver the Second Deposit to the Escrow Agent within the
period specified above, this Agreement shall, at the option of Seller, terminate
automatically. Upon such termination Escrow Agent shall deliver the Earnest
Money to Seller promptly thereafter and neither party shall have any further
rights, obligations or liabilities hereunder except to the extent that any
right, obligation or liability set forth herein expressly survives termination
of this Agreement. Time is of the essence for the delivery of Earnest Money
under this Agreement.

 

3



--------------------------------------------------------------------------------

1.7 Delivery to Title Company. Upon mutual execution of this Agreement, the
parties hereto shall deposit an executed copy of this Agreement with Title
Company and this Agreement shall (along with such supplementary instructions not
inconsistent herewith as either party hereto may deliver to Title Company) serve
as escrow instructions to Title Company for the consummation of the purchase and
sale contemplated hereby. Seller and Purchaser agree to execute such additional
escrow instructions as Title Company may reasonably require and which are not
inconsistent with the provisions hereof; provided, however, that in the event of
any conflict between the provisions of this Agreement and any supplementary
escrow instructions, the terms of this Agreement shall control.

1.8 Independent Consideration. Contemporaneously with the execution and delivery
of this Agreement, Purchaser has paid to the Seller as further consideration for
this Agreement, the amount of One Hundred and No/Dollars ($100.00) (the
“Independent Consideration”) in addition to the First Deposit and independent of
any other consideration provided for hereunder, which Independent Consideration
is fully earned by Seller and is not refundable under any circumstances.

ARTICLE II.

TITLE AND SURVEY

2.1 Title Examination; Commitment for Title Insurance. Seller has obtained from
the Title Company and delivered, or shall obtain from the Title Company and
deliver, to Purchaser, a preliminary commitment to issue title insurance (the
“Title Commitment”) covering the Land and Improvements. Seller shall pay the
costs associated with the Title Commitment. Purchaser shall have until the date
(the “Title Exam Deadline”), which is ten (10) days prior to the expiration of
the Inspection Period (defined in Section 3.1 hereof) to review the Title
Commitment. At Closing, Purchaser may obtain from the Title Company a standard
Texas Owner’s Policy of Title Insurance in the full amount of the Purchase Price
pursuant to Section 2.4 hereof.

2.2 Survey. Seller has delivered or shall deliver to Purchaser and the Title
Company, Seller’s existing survey of the Property (the “Survey”). Seller shall,
at its sole cost and expense, update and recertify the Survey and shall deliver
a copy of any such Survey update to Purchaser at least five (5) days prior to
the Title Exam Deadline.

2.3 Title Objections; Cure of Title Objections. Purchaser shall have until the
Title Exam Deadline to notify Seller, in writing, of such objections as
Purchaser may have to anything contained in the Title Commitment or the Survey.
Any item disclosed by the Title Commitment or the Survey to which Purchaser does
not object prior to the Title Exam Deadline shall be deemed a Permitted
Exception. If Purchaser shall notify Seller of objections to title or to matters
shown on the Survey prior to the Title Exam Deadline, Seller shall have the
right, but not the obligation, to cure such objections. Within five (5) business
days after receipt of Purchaser’s notice of objections, Seller shall notify
Purchaser in writing whether Seller elects to attempt to cure such objections.
Seller’s failure to respond within said five (5) business day period shall be
deemed to be Seller’s election not to attempt to cure any such objections. If
Seller elects to

 

4



--------------------------------------------------------------------------------

attempt to cure, and provided that Purchaser shall not have terminated this
Agreement in accordance with Section 3.2 hereof, Seller shall have until the
date of Closing to attempt to remove, satisfy or cure the same and for this
purpose Seller shall be entitled to a reasonable adjournment of the Closing if
additional time is required, but in no event shall the adjournment exceed thirty
(30) days after the date for Closing set forth in Section 4.1 hereof. Seller
shall not be obligated to expend any sums, commence any suits or take any other
action to effect such cure or removal. If Seller elects not to cure any
objections specified in Purchaser’s notice, or if Seller is unable to effect a
cure prior to the Closing after Seller notified Purchaser that it would cure
such objection (or any date to which the Closing has been adjourned), Purchaser
shall have the following options: (i) to accept a conveyance of the Property
subject to the Permitted Exceptions, specifically including any matter objected
to by Purchaser which Seller is unwilling or unable to cure, and without
reduction of the Purchase Price; or (ii) to terminate this Agreement by sending
written notice thereof to Seller, and upon delivery of such notice of
termination, this Agreement shall terminate and the Earnest Money shall be
returned to Purchaser, and thereafter neither party hereto shall have any
further rights, obligations or liabilities hereunder except to the extent that
any right, obligation or liability set forth herein expressly survives
termination of this Agreement. If Seller notifies (or is deemed to have
notified) Purchaser that Seller does not intend to attempt to cure any title
objection; or if, having commenced attempts to cure any objection, Seller later
notifies Purchaser that Seller will be unable to effect a cure thereof;
Purchaser shall, within five (5) days after such notice has been given, notify
Seller in writing whether Purchaser shall elect to accept the conveyance under
clause (i) or to terminate this Agreement under clause (ii). Purchaser’s failure
to notify Seller within said five (5) day period shall be deemed to be
Purchaser’s election to accept the conveyance under clause (i) above.

2.4 Conveyance of Title. At Closing, Seller shall convey and transfer to
Purchaser such title to the Land and Improvements as will enable the Title
Company to issue to Purchaser a standard Texas Owner’s Policy of Title Insurance
covering the Property, in the full amount of the Purchase Price, without change
or endorsement, other than such endorsements as Purchaser may request (at its
sole cost and expense) before the Title Exam Deadline and which the Title
Company commits to issue prior to the expiration of the Inspection Period (the
“Title Policy”), provided that Seller shall not be required to incur any
liability, execute any documentation or take any action whatsoever in connection
with, or to enable or permit the Title Company to issue, any such endorsements
or make any such changes to the Title Policy nor to pay any costs, charges or
premiums in connection with the issuance of any such endorsements or the making
of any such changes (all of which shall be at the sole cost and expense of
Purchaser). Notwithstanding anything contained herein to the contrary, the
Property shall be conveyed subject to the following matters, which shall be
deemed to be Permitted Exceptions:

(a) the rights of tenant, as tenant only, under the Lease;

(b) the lien of all ad valorem real estate taxes, standby fees, and assessments
not yet due and payable as of the date of Closing, subject to adjustment as
herein provided;

(c) local, state and federal laws, ordinances or governmental regulations,
including but not limited to, building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Property; and

 

5



--------------------------------------------------------------------------------

(d) items appearing of record or shown on the Survey and, in either case, not
objected to by Purchaser or waived or deemed waived by Purchaser in accordance
with Sections 2.3 or 2.5 hereof.

2.5 Pre-Closing “Gap” Title Defects. Whether or not Purchaser shall have
furnished to Seller any notice of title objections pursuant to the foregoing
provisions of this Agreement, Purchaser may, at or prior to Closing, notify
Seller in writing of any objections to title first raised by the Title Company
between (a) the expiration of the Inspection Period, and (b) the date on which
the transaction contemplated herein is scheduled to close. With respect to any
objections to title set forth in such notice, Seller shall have the same option
to cure and Purchaser shall have the same option to accept title subject to such
matters or to terminate this Agreement as those which apply to any notice of
objections made by Purchaser before the Title Exam Deadline; provided, however,
that Seller shall cure, remove, or cause the Title Company to issue the Title
Policy without exception to, any such objection that was intentionally caused or
created by Seller (as Seller shall elect). If Seller elects to attempt to cure
any such matters, the date for Closing shall be automatically extended by a
reasonable additional time to effect such a cure, but in no event shall the
extension exceed sixty (60) days after the date for Closing set forth in
Section 4.1 hereof.

ARTICLE III.

INSPECTION PERIOD

3.1 Right of Inspection.

(a) During the period beginning upon the Effective Date and ending at 5:00 p.m.
(local time at the Property) on November 14, 2007 (hereinafter referred to as
the “Inspection Period”), Purchaser shall have the right to make a physical
inspection of the Property and to examine at such place or places at the
Property, in the offices of the property manager or elsewhere as the same may be
located, any operating files maintained by Seller or its property manager in
connection with the leasing, current maintenance and/or management of the
Property, including, without limitation, the Lease, lease files, Operating
Agreements, insurance policies, bills, invoices, receipts and other general
records relating to the income and expenses of the Property, correspondence,
surveys, plans and specifications, warranties for services and materials
provided to the Property and similar materials (provided that Seller shall not
be obligated to update any such information or provide any information not in
Seller’s possession), but excluding materials not directly related to the
leasing, current maintenance and/or management of the Property such as, without
limitation, Seller’s internal memoranda, financial projections, budgets,
environmental reports, property condition reports, appraisals, accounting and
tax records and similar proprietary, elective or confidential information.

(b) Purchaser understands and agrees that any on-site inspections of the
Property shall be conducted upon at least twenty-four (24) hours’ prior written
notice to Seller and in the presence of Seller or its representative. Such
physical inspection shall not unreasonably interfere with the use of the
Property by Seller or its tenants nor shall Purchaser’s inspection damage the
Property in any respect. Such physical inspection shall not be invasive in

 

6



--------------------------------------------------------------------------------

any respect (unless Purchaser obtains Seller’s prior written consent), and in
any event shall be conducted in accordance with standards customarily employed
in the industry and in compliance with all governmental laws, rules and
regulations. Following each entry by Purchaser with respect to inspections
and/or tests on the Property, Purchaser shall restore the Property to its
original condition as existed prior to any such inspections and/or tests. Seller
shall cooperate with Purchaser in its due diligence but shall not be obligated
to incur any liability or expense in connection therewith. Purchaser shall not
contact any tenants of the Property or any governmental or quasi-governmental
authorities regarding the Property without obtaining Seller’s prior written
consent, which shall not be unreasonably withheld, provided that Seller shall
have the right to have a representative present at any meeting with said
authorities and tenants, and shall not disrupt Seller’s or any tenant’s
activities on the Property.

(c) Purchaser agrees to indemnify against and hold Seller and Seller’s venturers
and affiliates and all their officers, directors, partners, members,
shareholders, trustees, employees and tenants harmless from any and all claims,
demands, liabilities (including strict liability), losses, costs, expenses
(including reasonable attorneys’ fees and expenses actually incurred), damages,
judgments, or injuries of any kind or character (whether or not attributable in
whole or in part to the negligence of any such indemnified party), arising out
of or resulting from the inspection of the Property by Purchaser or its
employees, agents or contractors, and notwithstanding anything to the contrary
in this Agreement, which obligation to indemnify and hold harmless Seller shall
survive Closing or any termination of this Agreement. All inspections shall
occur at reasonable times agreed upon by Seller and Purchaser. Prior to
Purchaser entering the Property to conduct any invasive inspections and/or tests
described above, Purchaser shall obtain and maintain, at Purchaser’s sole cost
and expense, and shall deliver to Seller evidence of, the following insurance
coverage, and shall cause each of its agents and contractors to obtain and
maintain, and, upon request of Seller, shall deliver to Seller evidence of, the
following insurance coverage: general liability insurance, from an insurer
reasonably acceptable to Seller, in the amount of at least Two Million and
No/100 Dollars ($2,000,000.00) combined single limit for personal injury and
property damage per occurrence, such policy to name Seller as an additional
insured party, which insurance shall provide coverage against any claim for
personal liability or property damage caused by Purchaser or its agents,
employees or contractors in connection with such inspections and/or tests.

3.2 Right of Termination. Seller agrees that in the event Purchaser determines
that the Property is not suitable for its purposes, Purchaser shall have the
right to terminate this Agreement by giving written notice thereof to Seller
prior to the expiration of the Inspection Period. If Purchaser gives such notice
of termination within the Inspection Period, this Agreement shall terminate and
the Earnest Money shall be returned to Purchaser. Time is of the essence with
respect to the provisions of this Section 3.2. If Purchaser fails to give Seller
a notice of termination prior to the expiration of the Inspection Period,
Purchaser shall no longer have any right to terminate this Agreement under this
Section 3.2 and (subject to the provisions of Section 2.5 hereof) shall be bound
to proceed to Closing and consummate the transaction contemplated hereby
pursuant to the terms of this Agreement.

 

7



--------------------------------------------------------------------------------

ARTICLE IV.

CLOSING

4.1 Time and Place. The parties shall conduct an escrow closing (“Closing”) on
November 27, 2007, or such earlier date as may be agreed to by the parties,
subject to extension as provided in this Section 4.1 and/or pursuant to
Section 2.3, 2.5, 7.1 or 7.2 hereof (the “Closing Date”). Purchaser shall have
the one-time right to extend the Closing Date to December 27, 2007, provided
that (a) on or before November 19, 2007, (i) Purchaser gives written notice to
Seller of Purchaser’s election to so extend the Closing Date (the “Extension
Notice”), and (ii) pays to the Escrow Agent an additional sum of One Hundred
Thousand Dollars ($100,000) (the “Third Deposit”) in good funds, either by
certified bank or cashier’s check or by federal wire transfer, which Third
Deposit shall be included as part of the Earnest Money; and (b) no default on
the part of Purchaser then exists hereunder. Failure to timely deliver the
Extension Notice and the Third Deposit as hereinabove provided (time being of
the essence with respect thereto) shall constitute a waiver of Purchaser’s
one-time right to extend the Closing Date. At Closing, Seller and Purchaser
shall perform the obligations set forth in, respectively, Section 4.2 hereof and
Section 4.3 hereof, the performance of which obligations shall be concurrent
conditions. Notwithstanding anything in this Section 4.1 to the contrary, the
parties agree to use commercially reasonable efforts to pre-close the
transaction contemplated hereby (i.e., sign documents into escrow) on the
business day immediately preceding the then-scheduled Closing Date.

4.2 Seller’s Obligations at Closing. At Closing, Seller shall deliver to the
Title Company:

(a) a duly executed special warranty deed in the form of Exhibit E attached
hereto, conveying the Land and Improvements, subject only to the Permitted
Exceptions (the “Deed”); the warranty of title in the Deed will be only as to
claims made by, through or under Seller and not otherwise;

(b) four (4) duly executed counterparts of a bill of sale in the form of Exhibit
F attached hereto;

(c) four (4) duly executed counterparts of an assignment and assumption
agreement as to the Lease in the form of

Exhibit G attached hereto;

(d) four (4) duly executed counterparts of an assignment and assumption
agreement as to the Operating Agreements and other Intangibles in the form of
Exhibit H attached hereto;

(e) the Tenant Estoppel (as defined in Section 5.4(b) hereof), to the extent
received by Seller from the tenant under the Lease;

(f) four (4) duly executed originals of a notice in the form of Exhibit I
attached hereto, a copy of which Purchaser shall send to the tenant under the
Lease informing

 

8



--------------------------------------------------------------------------------

such tenant of the sale of the Property and of the assignment to Purchaser of
Seller’s interest in, and obligations under, the Lease (including, if
applicable, any security deposits) and directing that all rent and other sums
payable under the Lease after the Closing shall be paid as set forth in the
notice;

(g) four (4) originals of a certificate, dated as of the date of Closing and
executed on behalf of Seller by a duly authorized officer thereof, stating that
the representations and warranties of Seller contained in this Agreement are
true and correct in all material respects as of the date of Closing (with
appropriate modifications of those representations and warranties made in
Section 5.1 hereof to reflect any changes therein, including, without
limitation, any changes resulting from actions under Section 5.4 hereof) or
identifying any representation or warranty which is not, or no longer is, true
and correct and explaining the state of facts giving rise to the change. In no
event shall Seller be liable to Purchaser for, or be deemed to be in default
hereunder by reason of, any breach of representation or warranty which results
from any change that (i) occurs between the Effective Date and the date of
Closing and (ii) is expressly permitted under the terms of this Agreement or is
beyond the reasonable control of Seller to prevent; provided, however, that the
occurrence of a change which is not permitted hereunder or is beyond the
reasonable control of Seller to prevent shall, if materially adverse to
Purchaser, constitute the non-fulfillment of the condition set forth in
Section 4.7(b) hereof; if, despite changes or other matters described in such
certificate, the Closing occurs, Seller’s representations and warranties set
forth in this Agreement shall be deemed to have been modified by all statements
made in such certificate;

(h) such evidence as the Title Company may reasonably require as to the
authority of the person or persons executing documents on behalf of Seller;

(i) four (4) duly executed counterparts of an affidavit by Seller stating that
Seller is not a “foreign person” as defined in the Federal Foreign Investment in
Real Property Tax Act of 1980 and the 1984 Tax Reform Act in the form of Exhibit
J attached hereto;

(j) the Lease, Operating Agreements and licenses and permits, if any, in the
possession of Seller or Seller’s agents (or copies thereof if originals are not
available), together with such leasing and property files and records which are
material in connection with the continued operation, leasing and maintenance of
the Property;

(k) such additional documents as shall be reasonably required to consummate the
transaction expressly contemplated by this Agreement; and

(l) possession and occupancy of the Property, subject to the rights of tenant
under the Lease and the Permitted Exceptions.

Purchaser shall cooperate with Seller for a period of seven (7) years after the
Closing in case of Seller’s need in response to any legal requirements, tax
audits, tax return preparation or litigation threatened or brought against
Seller, by allowing Seller and its agents or representatives access, upon
reasonable advance notice (which notice shall identify the nature of the
information sought by Seller), at all reasonable times to examine and make
copies of any and all instruments, files

 

9



--------------------------------------------------------------------------------

and records pertaining to Seller’s ownership of the Property, which right shall
survive the Closing.

4.3 Purchaser’s Obligations at Closing. At Closing, Purchaser shall deliver to
Title Company:

(a) the full amount of the Purchase Price, as increased or decreased by
prorations and adjustments as herein provided, in immediately available wire
transferred funds pursuant to section 1.5 hereof, it being agreed that at
Closing the Earnest Money shall be delivered to seller and applied towards
payment of the Purchase Price, and it being further understood that Seller shall
receive such proceeds at its bank account no later than 4:00 p.m. Eastern time
on the date of Closing, failing which the pro-rations shall be re-determined to
coincide with the date on which said funds are received prior to 4:00 p.m.
Eastern time (time being of the essence with respect to this subparagraph);

(b) four (4) duly executed counterparts of the instruments described in Sections
4.2(b), 4.2(c), 4.2(d) and 4.2(f) hereof;

(c) a letter duly executed by Purchaser, confirming that Purchaser is not
acquiring the Property with the assets of an employee benefit plan as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”),
and, in the event Purchaser is unable or unwilling to make such a
representation, Purchaser shall be deemed to be in default hereunder, and Seller
shall have the right to terminate this Agreement and to receive and retain the
Earnest Money;

(d) such evidence as the Title Company may reasonably require as to the
authority of the person or persons executing documents on behalf of Purchaser;
and

(e) such additional documents as shall be reasonably required to consummate the
transaction contemplated by this Agreement.

4.4 Title Company’s Obligations at Closing. Subject to the terms of any escrow
instructions received from counsel for either Purchaser or Seller which are not
contradictory with this Agreement, at Closing, Title Company shall:

(a) at such time as Title Company holds and is irrevocably obligated to deliver
the Purchase Price to Seller, record the Deed in the Real Property Records of
Dallas County, Texas.

(b) deliver to Seller the Purchase Price by wire transfer of immediately
available federal funds to a bank account designated by Seller in writing to
Title Company prior to the Closing;

(c) deliver to Seller and Purchaser two (2) fully executed counterparts of the
instruments described in Sections 4.2(b), 4.2(c), 4.2(d), 4.2(f), 4.2(g), 4.2(i)
and 4.3(c) hereof; and

 

10



--------------------------------------------------------------------------------

(d) deliver to Seller and Purchaser settlement statements prepared by Title
Company and approved by Seller and Purchaser not less than two (2) business days
prior to the Closing.

4.5 Credits and Prorations.

(a) Seller shall prepare a schedule of tentative prorations, and Purchaser and
Seller shall endeavor to finalize such schedule no later than three (3) business
days prior to Closing. The following shall be apportioned with respect to the
Property as of 12:01 a.m., on the day of Closing, as if Purchaser were vested
with title to the Property during the entire day upon which Closing occurs:

(i) rents, if any, as and when collected (the term “rents” as used in this
Agreement includes all payments due and payable by tenant under the Lease);

(ii) taxes (including personal property taxes on the Personal Property), standby
fees and assessments levied against the Property;

(iii) payments under the Operating Agreements;

(iv) gas, electricity and other utility charges for which Seller is liable, if
any, such charges to be apportioned at Closing on the basis of the most recent
meter reading occurring prior to Closing; and

(v) any other operating expenses or other items pertaining to the Property which
are customarily prorated between a purchaser and a seller in the area in which
the Property is located.

(b) Notwithstanding anything contained in the foregoing provisions:

(i) At Closing, (A) Seller shall, at Seller’s option, either deliver to
Purchaser any security deposits actually held by Seller pursuant to the Lease or
credit to the account of Purchaser the amount of such security deposits (to the
extent such security deposits are not or have not been applied against
delinquent rents or otherwise as provided in the Lease), (B) if Seller is
holding letters of credit as a security deposit or portion thereof, then Seller
shall either (1) if same are assignable, at Seller’s option either assign such
letters of credit to Purchaser or deliver to Purchaser the forms necessary to do
so (completed and executed, to the extent required, by Seller), or (2) if not
assignable, endeavor to cause such letters of credit to be re-issued in favor of
Purchaser (and if any letter of credit cannot be re-issued prior to Closing,
then Seller shall escrow the applicable amount with the Escrow Agent until
re-issuance); and (C) Purchaser shall credit to the account of Seller all
refundable cash or other deposits posted with utility companies serving the
Property, or, at Seller’s option, Seller shall be entitled to receive and retain
such refundable cash and deposits.

 

11



--------------------------------------------------------------------------------

(ii) Any taxes, standby fees and assessments paid at or prior to Closing shall
be prorated based upon the amounts actually paid. If taxes, standby fees and
assessments for the current year have not been paid before Closing, Seller shall
be charged at Closing an amount equal to that portion of such taxes, standby
fees and assessments which relates to the period before Closing and Purchaser
shall pay the taxes, standby fees and assessments prior to their becoming
delinquent. Any such apportionment made with respect to a tax year for which the
tax rate or assessed valuation, or both, have not yet been fixed shall be based
upon the tax rate and/or assessed valuation last fixed. To the extent that the
actual taxes, standby fees and assessments for the current year differ from the
amount apportioned at Closing, the parties shall make all necessary adjustments
by appropriate payments between themselves following Closing.

(iii) Charges referred to in Section 4.5(a) hereof which are payable by any
tenant to a third party shall not be apportioned hereunder, and Purchaser shall
accept title subject to any of such charges unpaid and Purchaser shall look
solely to the tenant responsible therefor for the payment of the same. If Seller
shall have paid any of such charges on behalf of any tenant, and shall not have
been reimbursed therefor by the time of Closing, at Purchaser’s option,
Purchaser shall credit to Seller an amount equal to all such charges so paid by
Seller or shall permit Seller to seek reimbursement of any such amount from such
tenant.

(iv) Seller shall receive the entire advantage of any discounts for the
prepayment by it of any taxes, water rates or sewer rents.

(v) As to gas, electricity and other utility charges referred to in
Section 4.5(a)(iv) hereof, Seller may on notice to Purchaser elect to pay one or
more of all of said items accrued to the date hereinabove fixed for
apportionment directly to the person or entity entitled thereto, and to the
extent Seller so elects, such item shall not be apportioned hereunder, and
Seller’s obligation to pay such item directly in such case shall survive the
Closing.

(vi) Purchaser shall pay to Seller the amount of any and all sales or similar
taxes payable in connection with the Personal Property, and Purchaser shall
execute and deliver any tax returns required of it in connection therewith, said
obligations of Purchaser to survive Closing.

(vii) Unpaid and delinquent rent collected by Seller and Purchaser after the
date of Closing shall be delivered as follows: (a) if Seller collects any unpaid
or delinquent rent for the Property, Seller shall, within fifteen (15) days
after the receipt thereof, deliver to Purchaser any such rent which Purchaser is
entitled to hereunder relating to the date of Closing and any period thereafter,
and (b) if Purchaser collects any unpaid or delinquent rent from the Property,
Purchaser shall, within fifteen (15) days after the receipt thereof, deliver to
Seller any such rent which Seller is entitled to hereunder relating to the
period prior to the date of Closing. Seller and Purchaser agree that all rent
received by Seller or Purchaser

 

12



--------------------------------------------------------------------------------

after the date of Closing shall be applied first to current rentals and then to
delinquent rentals, if any, in inverse order of maturity. Purchaser will make a
good faith effort after Closing to collect all rents in the usual course of
Purchaser’s operation of the Property, but Purchaser will not be obligated to
institute any lawsuit or other collection procedures to collect delinquent
rents. If there shall be any rents or other charges under the Lease which,
although relating to a period prior to Closing, do not become due and payable
until after Closing or are paid prior to Closing but are subject to adjustment
after Closing (such as year end common area expense reimbursements and the
like), then any rents or charges of such type received by Purchaser or its
agents or Seller or its agents subsequent to Closing shall, to the extent
applicable to a period extending through the Closing, be prorated between Seller
and Purchaser as of Closing and Seller’s portion thereof shall be remitted
promptly to Seller by Purchaser.

(c) If a post closing true-up is necessary, Purchaser shall work diligently with
Seller to finalize the prorations as soon as possible, but in no event later
than forty-five (45) days after the close of the calendar year. Purchaser shall
be responsible for billing and collecting, if necessary, any amounts owed by
tenant as a result of the true-up. Purchaser agrees to refund Seller’s portion
of Landlord’s CAM reimbursement within thirty (30) days of receipt of funds. If
any tenant is owed a refund, Seller agrees to refund to Purchaser its
proportionate share within forty-five (45) days after receiving notification
from Purchaser of such amounts owed; Seller shall have the right to review the
true-up and withhold any refund until the completion of said review.

(d) The provisions of this Section 4.5 shall survive Closing.

4.6 Closing Costs. Seller shall pay: (a) the fees of any counsel representing it
in connection with this transaction; (b) one-half of any escrow fee which may be
charged by the Escrow Agent or Title Company; (c) the premium for the standard
Texas Owner’s Policy of Title Insurance to be issued to Purchaser by the Title
Company at Closing, without change or endorsement; (d) the cost of the Survey
update; and (e) one-half of any transfer tax, recordation tax, grantor’s tax,
documentary stamp tax or similar tax which becomes payable by reason of the
transfer of the Property. Purchaser shall: (i) pay the fees of any counsel
representing Purchaser in connection with this transaction; (ii) pay the fees
for recording the Deed; (iii) pay one-half of any transfer tax, recordation tax,
grantor’s tax, documentary stamp tax or similar tax which becomes payable by
reason of the transfer of the Property; (iv) pay the premiums for any and all
changes or endorsements to the standard Texas Owner’s Policy of Title Insurance,
including, without limitation, the premium for amendment of the survey exception
and the premium for the Form T-19.1 Restrictions, Encroachments and Minerals
Endorsement; (v) the premium for any Texas Mortgagee’s Policy of Title Insurance
obtained in connection with the Closing, including any related endorsements and
changes; and (vi) pay one-half of any escrow fees charged by the Escrow Agent or
Title Company. All other costs and expenses incident to this transaction and the
closing thereof shall be paid by the party incurring such costs and expenses.
The provisions of this Section 4.6 shall survive the Closing or any early
termination of this Agreement.

 

13



--------------------------------------------------------------------------------

4.7 Conditions Precedent to Obligation of Purchaser. The obligation of Purchaser
to consummate the transaction hereunder shall be subject to the fulfillment on
or before the date of Closing of all of the following conditions, any or all of
which may be waived by Purchaser in its sole discretion:

(a) Seller shall have delivered to Purchaser all of the items required to be
delivered to Purchaser pursuant to the terms of this Agreement, including but
not limited to, those provided for in Section 4.2 hereof.

(b) All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the date of
Closing (with appropriate modifications permitted under this Agreement or not
materially adverse to Purchaser).

(c) Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the date of Closing.

(d) The tenant under the Lease shall have delivered to Seller (for delivery to
Purchaser) the Tenant Estoppel (notwithstanding the provisions of
Section 4.2(e)), which Tenant Estoppel shall state, to tenant’s knowledge, that
there is no default by landlord under the Lease and shall not set forth any
lease terms that are inconsistent with the terms contained in the copy of Lease
provided by Seller to Purchaser.

Purchaser acknowledges and agrees that its obligation to perform under this
Agreement is not contingent upon Purchaser’s ability to obtain any
(i) governmental or quasi-governmental approvals or changes or modifications in
use or zoning, (ii) modification of any existing land use restriction,
(iii) consents to assignments of any Operating Agreements or (iv) endorsements
to the Title Policy.

4.8 Conditions Precedent to Obligation of Seller. The obligation of Seller to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the date of Closing of all of the following conditions, any or all of
which may be waived by Seller in its sole discretion:

(a) Seller shall have received the Purchase Price as adjusted pursuant to and
payable in the manner provided for in this Agreement.

(b) Purchaser shall have delivered to Title Company all of the items required to
be delivered to Title Company pursuant to the terms of this Agreement, including
but not limited to, those provided for in Section 4.3 hereof.

(c) All of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects as of the date of
Closing.

 

14



--------------------------------------------------------------------------------

(d) Purchaser shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the date of Closing.

ARTICLE V.

REPRESENTATIONS, WARRANTIES AND COVENANTS

5.1 Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Purchaser as of the Effective Date:

(a) Organization and Authority. Seller has been duly organized and is validly
existing under the laws of Georgia. Seller has the full right, power and
authority to enter into this Agreement and, to transfer all of the Property to
be conveyed by Seller pursuant hereto and to consummate or cause to be
consummated the transactions contemplated herein to be made by Seller. The
person signing this Agreement on behalf of Seller is authorized to do so.

(b) Pending Actions. To Seller’s knowledge, there is no action, suit,
arbitration, unsatisfied order or judgment, governmental investigation or
proceeding pending against the Property or the transaction contemplated by this
Agreement, which, if adversely determined, could individually or in the
aggregate have a material adverse effect on title to the Property or any portion
thereof or title thereto or which could in any material way interfere with the
consummation by Seller of the transaction contemplated by this Agreement.

(c) Lease. Seller is the lessor or landlord or the successor lessor or landlord
under the Lease. Except as set forth in the Lease Schedule, to Seller’s
knowledge, there are no other leases or occupancy agreements to which Seller is
a party affecting the Property.

(d) Condemnation. To Seller’s knowledge, no condemnation proceedings relating to
the Property are pending or threatened.

(e) Not a Foreign Person. Seller is not a “foreign person” which would subject
Purchaser to the withholding tax provisions of Section 1445 of the Internal
Revenue Code of 1986, as amended.

5.2 Knowledge Defined. References to the “knowledge” of Seller shall refer only
to the actual knowledge of the Designated Employee (as hereinafter defined) and
shall not be construed, by imputation or otherwise, to refer to the knowledge of
Seller, or any affiliate of Seller, to any property manager, or to any other
officer, agent, manager, representative or employee of Seller or any affiliate
thereof or to impose upon such Designated Employee any duty to investigate the
matter to which such actual knowledge, or the absence thereof, pertains. As used
herein, the term “Designated Employee” shall refer to the following person:
Jerry Banks, a Director of Asset Management for Seller, whose address is 6200
The Corners Parkway, Suite 250, Norcross, Georgia 30092.

5.3 Survival of Seller’s Representations and Warranties. The representations and
warranties of Seller set forth in Section 5.1 hereof as updated by the
certificate of Seller to be

 

15



--------------------------------------------------------------------------------

delivered to Purchaser at Closing in accordance with Section 4.2(g) hereof,
shall survive Closing for a period of one hundred and eighty (180) days. No
claim for a breach of any representation or warranty of Seller shall be
actionable or payable (a) if the breach in question results from or is based on
a condition, state of facts or other matter which was known to Purchaser prior
to Closing, (b) unless the valid claims for all such breaches collectively
aggregate more than Fifteen Thousand Dollars ($15,000), in which event the full
amount of such claims shall be actionable (subject to the Cap described below),
and (c) unless written notice containing a description of the specific nature of
such breach shall have been given by Purchaser to Seller prior to the expiration
of said one hundred and eighty (180) day period and an action shall have been
commenced by Purchaser against Seller within thirty (30) days after the
termination of the survival period provided for above in this Section 5.3.
Purchaser agrees to first seek recovery under any insurance policies, service
contracts and the Lease prior to seeking recovery from Seller, and Seller shall
not be liable to Purchaser if Purchaser’s claim is satisfied from such insurance
policies, service contracts or the Lease. As used herein, the term “Cap” shall
mean the total aggregate amount of one percent (1%) of the Purchase Price. In no
event shall Seller’s aggregate liability to Purchaser for breach of any
representation or warranty of Seller in this Agreement or the certificate to be
delivered by Seller at Closing pursuant to Section 4.2(g) hereof exceed the
amount of the Cap.

5.4 Covenants of Seller. Seller hereby covenants with Purchaser as follows:

(a) From the Effective Date hereof until the Closing or earlier termination of
this Agreement, Seller shall use reasonable efforts to operate and maintain the
Property in a manner generally consistent with the manner in which Seller has
operated and maintained the Property prior to the date hereof.

(b) Seller shall use reasonable efforts (but without obligation to incur any
cost or expense) to obtain and deliver to Purchaser prior to Closing, (i) a
written estoppel certificate, in the form required or stipulated by the Lease
or, if no such form is required or stipulated, in the form of Exhibit K attached
hereto and made a part hereof, signed by the tenant under the Lease (a signed
certificate is referred to herein as a “Tenant Estoppel”); and (ii) if required
by Purchaser, a subordination, non-disturbance and attornment agreement in the
form required or stipulated by the Lease or, if no such form is required or
stipulated, such other form as is reasonably acceptable to Purchaser and tenant;
provided that delivery of any such subordination, non-disturbance and attornment
agreement shall not be a condition precedent to Purchaser’s obligation to
purchase the Property hereunder.

(c) Seller will not modify, renew or terminate the Lease or enter into any new
leases with respect to the Property.

5.5 Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to Seller:

(a) Organization and Authority. Purchaser has the full right, power and
authority to purchase the Property as provided in this Agreement and to carry
out Purchaser’s obligations hereunder, and all requisite action necessary to
authorize Purchaser to enter into this

 

16



--------------------------------------------------------------------------------

Agreement and to carry out its obligations hereunder have been, or by the
Closing will have been, taken. The person signing this Agreement on behalf of
Purchaser is authorized to do so.

(b) Pending Actions. There is no action, suit, arbitration, unsatisfied order or
judgment, government investigation or proceeding pending against Purchaser
which, if adversely determined, could individually or in the aggregate
materially interfere with the consummation of the transaction contemplated by
this Agreement.

(c) Prohibited Entities. Purchaser is not a person or entity described by
Section 1 of the Executive Order (No. 13,224) Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism,
66 Fed. Reg. 49,079 (September 24, 2001), and does not engage in any dealings or
transactions, and is not otherwise associated, with any such persons or entities
including the governments of Cuba, Iran, North Korea, Myanmar, Sudan, and Syria.

5.6 Survival of Purchaser’s Representations and Warranties. The representation
and warranties of Purchaser set forth in Section 5.5(a) hereof shall survive
Closing and shall be a continuing representation and warranty without
limitation. All other representations and warranties of Purchaser shall survive
Closing for a period of one hundred and eighty (180) days.

5.7 Covenants of Purchaser. Purchaser hereby covenants with Seller that
Purchaser shall, in connection with its investigation of the Property during the
Inspection Period, inspect the Property for the presence of hazardous
substances, and shall furnish to Seller copies of any reports received by
Purchaser in connection with any such inspection. Purchaser hereby assumes full
responsibility for such inspections and irrevocably waives any and all claims
against Seller and Seller’s venturers and affiliates and all their officers,
directors, partners, members, shareholders, trustees and employees arising from
or relating to the presence of hazardous substances on the Property, whether or
not attributable to any such person’s or entity’s negligence or strict
liability. Purchaser shall also furnish to Seller copies of any other reports
received by Purchaser relating to any other inspections of the Property
conducted on Purchaser’s behalf, if any (including, specifically, without
limitation, any reports analyzing compliance of the Property with the provisions
of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §12101, et seq., if
applicable). The provisions of this Section shall survive Closing or any early
termination of this Agreement.

ARTICLE VI.

DEFAULT

6.1 Default by Purchaser. IF THE SALE OF THE PROPERTY IS NOT CONSUMMATED DUE TO
ANY DEFAULT BY PURCHASER HEREUNDER, THEN SELLER SHALL HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT AND TO RETAIN THE EARNEST MONEY AS LIQUIDATED DAMAGES.
THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT OF A FAILURE
TO CONSUMMATE THIS SALE DUE TO PURCHASER’S DEFAULT, WOULD BE EXTREMELY DIFFICULT
OR IMPRACTICABLE TO DETERMINE.

 

17



--------------------------------------------------------------------------------

AFTER NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE
CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNT OF THE EARNEST
MONEY IS A REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN SUCH
EVENT. BY PLACING THEIR INITIALS BELOW, EACH PARTY SPECIFICALLY CONFIRMS THE
ACCURACY OF THE STATEMENTS MADE ABOVE AND THE FACT THAT EACH PARTY WAS
REPRESENTED BY COUNSEL WHO EXPLAINED, AT THE TIME THIS AGREEMENT WAS MADE, THE
CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION. THE FOREGOING IS NOT INTENDED
TO LIMIT PURCHASER’S INDEMNITY OBLIGATIONS UNDER OTHER SECTIONS HEREOF.

SELLER:                /s/ Randy Fretz                 PURCHASER:
                /s/ PRB

6.2 Default by Seller. If Seller fails to consummate this Agreement for any
reason other than Purchaser’s default or the permitted termination of this
Agreement by Seller or Purchaser as herein expressly provided, Purchaser shall
be entitled, as its sole and exclusive remedy, either (a) to receive the return
of the Earnest Money, which return shall operate to terminate this Agreement and
release Seller from any and all liability hereunder, or (b) to enforce specific
performance of Seller’s obligation to execute the documents required to convey
the Property to Purchaser, it being understood and agreed that the remedy of
specific performance shall not be available to enforce any other obligation of
Seller hereunder. Purchaser expressly waives its rights to seek damages,
including, without limitation, actual, consequential, exemplary and punitive
damages, in the event of Seller’s default hereunder. Purchaser shall be deemed
to have elected to terminate this Agreement and receive back the Earnest Money
if Purchaser fails to file suit for specific performance against Seller in a
court having jurisdiction in the county and state in which the Property is
located, on or before fifteen (15) days following the date upon which Closing
was to have occurred.

ARTICLE VII.

RISK OF LOSS

7.1 Minor Damage. In the event of loss or damage to the Property or any portion
thereof which is not “major” (as hereinafter defined), this Agreement shall
remain in full force and effect provided Seller performs any necessary repairs
or, at Seller’s option, assigns to Purchaser all of Seller’s right, title and
interest to any claims and proceeds Seller may have with respect to any casualty
insurance policies or condemnation awards relating to the premises in question.
If Seller elects to perform repairs upon the Property, Seller shall use
reasonable efforts to complete such repairs promptly and the date of Closing
shall be extended a reasonable time in order to allow for the completion of such
repairs. If Seller elects to assign a casualty claim to Purchaser, the Purchase
Price shall be reduced by an amount equal to the deductible amount under
Seller’s insurance policy. Upon Closing, full risk of loss with respect to the
Property shall pass to Purchaser.

7.2 Major Damage. In the event of a “major” loss or damage, either Seller or
Purchaser may terminate this Agreement by written notice to the other party, in
which event the

 

18



--------------------------------------------------------------------------------

Earnest Money shall be returned to Purchaser. If neither Seller nor Purchaser
elects to terminate this Agreement within fifteen (15) days after Seller sends
Purchaser written notice of the occurrence of major loss or damage, then Seller
and Purchaser shall be deemed to have elected to proceed with Closing, in which
event Seller shall, at Seller’s option, either (a) perform any necessary
repairs, or (b) assign to Purchaser all of Seller’s right, title and interest to
any claims and proceeds Seller may have with respect to any casualty insurance
policies or condemnation awards relating to the premises in question. If Seller
elects to perform repairs upon the Property, Seller shall use reasonable efforts
to complete such repairs promptly and the date of Closing shall be extended a
reasonable time in order to allow for the completion of such repairs. If Seller
elects to assign a casualty claim to Purchaser, the Purchase Price shall be
reduced by an amount equal to the deductible amount under Seller’s insurance
policy. Upon Closing, full risk of loss with respect to the Property shall pass
to Purchaser.

7.3 Definition of “Major” Loss or Damage. For purposes of Sections 7.1 and 7.2
hereof, “major” loss or damage refers to the following: (a) loss or damage to
the Property or any portion thereof such that the cost of repairing or restoring
the premises in question to a condition substantially identical to that of the
premises in question prior to the event of damage would be, in the opinion of an
architect selected by Seller and reasonably approved by Purchaser, equal to or
greater than FIVE HUNDRED THOUSAND and No/100 Dollars ($500,000); (b) loss or
damage to the Property or any portion thereof by reason of which the tenant
under the Lease has the right to (i) terminate the Lease and the tenant does not
irrevocably waive its right to terminate the Lease within ten (10) days after
Seller sends Purchaser written notice of the loss or damage, or (ii) abate rent
in an aggregate amount in excess of ten percent (10%) of the annual rent under
the Lease; and (c) any loss due to a condemnation which permanently and
materially impairs the current use of the Property. If Purchaser does not give
notice to Seller of Purchaser’s reasons for disapproving an architect within
five (5) business days after receipt of notice of the proposed architect,
Purchaser shall be deemed to have approved the architect selected by Seller.

ARTICLE VIII.

COMMISSIONS

8.1 Brokerage Commissions. In the event the transaction contemplated by this
Agreement is consummated, but not otherwise, Seller agrees to pay (a) to TCS
Central Region GP, L.L.C. d/b/a Transwestern (the “Broker”) at Closing a
brokerage commission pursuant to a separate written agreement between Seller and
Broker, and (b) to The Boulder Group, Inc. (“Boulder Group”) an acquisition fee
equal to two percent (2%) of the Purchase Price (the “Boulder Group Fee”).
Except for payment of the Boulder Group Fee to Boulder Group if, as, and when
specified in the preceding sentence, any fees or commissions payable to any
broker or agent representing Purchaser in this transaction shall be paid by
Purchaser. Each party agrees that should any claim be made for brokerage
commissions or finder’s fees by any broker or finder, other than (i) the Broker
or (ii) Boulder Group for the Boulder Group Fee if, as, and when specified in
this Section, in either case, by, through or on account of any acts of said
party or its representatives, said party will indemnify and hold the other party
free and harmless from and against any and all loss, liability, cost, damage and
expense in connection therewith. The provisions of this Section 8.1 shall
survive Closing or earlier termination of this Agreement.

 

19



--------------------------------------------------------------------------------

ARTICLE IX.

DISCLAIMERS AND WAIVERS

9.1 No Reliance on Documents. Except as expressly stated herein, Seller makes no
representation or warranty as to the truth, accuracy or completeness of any
materials, data or information delivered by Seller to Purchaser in connection
with the transaction contemplated hereby. Purchaser acknowledges and agrees that
all materials, data and information delivered by Seller to Purchaser in
connection with the transaction contemplated hereby are provided to Purchaser as
a convenience only and that any reliance on or use of such materials, data or
information by Purchaser shall be at the sole risk of Purchaser, except as
otherwise expressly stated herein. Without limiting the generality of the
foregoing provisions, Purchaser acknowledges and agrees that (a) any
environmental or other report with respect to the Property which is delivered by
Seller to Purchaser shall be for general informational purposes only,
(b) Purchaser shall not have any right to rely on any such report delivered by
Seller to Purchaser, but rather will rely on its own inspections and
investigations of the Property and any reports commissioned by Purchaser with
respect thereto, and (c) neither Seller, any affiliate of Seller nor the person
or entity which prepared any such report delivered by Seller to Purchaser shall
have any liability to Purchaser for any inaccuracy in or omission from any such
report or in verbal communication.

9.2 Disclaimers. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS
UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR IMPLIED,
WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE (OTHER THAN SELLER’S SPECIAL WARRANTY OF TITLE TO BE SET FORTH IN
THE DEED), ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL OR ENVIRONMENTAL
CONDITION, FINANCIAL CONDITION OF THE TENANT UNDER THE LEASE, UTILITIES,
OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE
COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR
COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER INFORMATION PROVIDED BY OR
ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE
PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL
AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE
IS, WITH ALL FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS
AGREEMENT. PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT
LIABLE FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR
RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION, PROPERTY
INFORMATION PACKAGES DISTRIBUTED WITH

 

20



--------------------------------------------------------------------------------

RESPECT TO THE PROPERTY) MADE OR FURNISHED BY SELLER, THE MANAGER OF THE
PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO
REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR
IN WRITING, UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT. PURCHASER
REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO
CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO
SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR
NONEXISTENCE OF CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR
TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY UPON
SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS
AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS,
WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT.
UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING
BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND
PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND
RELEASED SELLER (AND SELLER’S VENTURERS AND AFFILIATES AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, PARTNERS, MEMBERS, SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM
AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES (INCLUDING STRICT LIABILITY),
COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY
KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR
ALLEGED AGAINST SELLER (AND SELLER’S VENTURERS AND AFFILIATES AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME
BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR
PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING, WITHOUT
LIMITATION, ANY ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS,
NEGLIGENCE OF ANY SUCH PERSONS OR ENTITIES, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE PROPERTY. PURCHASER AGREES THAT SHOULD ANY CLEANUP, REMEDIATION OR
REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS ON THE
PROPERTY BE REQUIRED AFTER THE DATE OF CLOSING, SUCH CLEAN-UP, REMOVAL OR
REMEDIATION SHALL BE THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT THE SOLE
COST AND EXPENSE OF PURCHASER AND SELLER SHALL NOT BE LIABLE TO PURCHASER FOR
SUCH CLEAN-UP, REMOVAL OR REMEDIATION. AS PART OF THE PROVISIONS OF THIS SECTION
9.2, BUT NOT AS A LIMITATION THEREON,

 

21



--------------------------------------------------------------------------------

PURCHASER HEREBY AGREES, REPRESENTS AND WARRANTS THAT THE MATTERS RELEASED
HEREIN ARE NOT LIMITED TO MATTERS WHICH ARE KNOWN OR DISCLOSED.

9.3 Effect and Survival of Disclaimers. Seller and Purchaser acknowledge that
the compensation to be paid to Seller for the Property has been decreased to
take into account that the Property is being sold subject to the provisions of
this Article IX. Seller and Purchaser agree that the provisions of this Article
IX shall survive Closing.

9.4 Waiver of Vendor and Purchaser Risk Act. Seller and Purchaser hereby agree
that the Uniform Vendor and Purchaser Risk Act, Section 5.007 of the Texas
Property Code, shall not be applicable to this Agreement, the Property or the
transaction contemplated hereby.

9.5 Waiver Of Consumer Rights – Texas Deceptive Trade Practices Act. Purchaser
represents and warrants to Seller that Purchaser is a sophisticated investor in
real property, was not in a significantly disparate bargaining position in
connection with the negotiation and execution of this Agreement and the
transaction contemplated hereby, and that Purchaser is and has been represented
by legal counsel in connection with the execution and negotiation of this
Agreement and the transaction contemplated hereby. PURCHASER HEREBY WAIVES ITS
RIGHTS UNDER THE DECEPTIVE TRADE PRACTICES – CONSUMER PROTECTION ACT, SECTION
17.41 ET SEQ., TEXAS BUSINESS AND COMMERCE CODE, A LAW THAT GIVES CONSUMERS
SPECIAL RIGHTS AND PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF ITS
SELECTION, PURCHASER VOLUNTARILY CONSENTS TO THIS WAIVER.

9.6 Utility District Disclosure. Purchaser hereby agrees and acknowledges that
the Property is located in a utility district of the type described in
Section 49.452(c) of the Texas Water Code. Purchaser has received notice from
Seller in substantially the form of the Utility District Disclosure attached
hereto as Exhibit M (the “Disclosure”) containing the information required by
Section 49.452(c), and prior to or contemporaneously with the execution of this
Agreement, Purchaser has executed and acknowledged the completed Disclosure
before a notary public and delivered such completed Disclosure to Seller.
Purchaser shall also execute and acknowledge at the Closing another Disclosure,
which shall also contain the information required by Section 49.452(c).

ARTICLE X.

MISCELLANEOUS

10.1 Confidentiality. Purchaser and its representatives shall hold in strictest
confidence all data and information obtained with respect to Seller or its
business, whether obtained before or after the execution and delivery of this
Agreement, and shall not disclose the same to others; provided, however, that it
is understood and agreed that Purchaser may disclose such data and information
to the employees, consultants, accountants, attorneys and potential lenders of
Purchaser provided that such persons agree in writing to treat such data and
information confidentially. In the event this Agreement is terminated or
Purchaser fails to

 

22



--------------------------------------------------------------------------------

perform hereunder, Purchaser shall promptly return to Seller any statements,
documents, schedules, exhibits or other written information obtained from Seller
in connection with this Agreement or the transaction contemplated herein. In the
event of a breach or threatened breach by Purchaser or its agents or
representatives of this Section 10.1, Seller shall be entitled to an injunction
restraining Purchaser or its agents or representatives from disclosing, in whole
or in part, such confidential information. Nothing herein shall be construed as
prohibiting Seller from pursuing any other available remedy at law or in equity
for such breach or threatened breach.

10.2 Public Disclosure. Prior to Closing, any release to the public of
information with respect to the sale contemplated herein or any matters set
forth in this Agreement will be made only in the form approved by Purchaser and
Seller and their respective counsel. Neither Seller nor Purchaser will object to
any such release required by law or regulation of any governmental authority or
self-regulatory organization (i.e., NYSE, NASD).

10.3 Discharge of Obligations. The acceptance of the Deed by Purchaser shall be
deemed to be a full performance and discharge of every representation and
warranty made by Seller herein and every agreement and obligation on the part of
Seller to be performed pursuant to the provisions of this Agreement, except
those which are herein specifically stated to survive Closing.

10.4 Assignment. Purchaser may assign its rights under this Agreement to any
entity which Purchaser, P. Randy Blankstein and/or Bernard Leviton controls or
any entity that is under common control with Purchaser. For purposes of this
Section, the term “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of the
entity in question, whether by the ownership of voting securities, contract or
otherwise. Except as provided above, Purchaser may not assign its rights under
this Agreement without first obtaining Seller’s written approval, which approval
may be given or withheld in Seller’s sole discretion. Any transfer, directly or
indirectly, of any stock, partnership interest or other ownership interest in
Purchaser without Seller’s written approval, which approval may be given or
withheld in Seller’s sole discretion, shall constitute a default by Purchaser
under this Agreement.

10.5 Notices. Any notice pursuant to this Agreement shall be given in writing by
(a) personal delivery, or (b) reputable overnight delivery service with proof of
delivery, or (c) United States Mail, postage prepaid, registered or certified
mail, return receipt requested, or (d) legible facsimile transmission sent to
the intended addressee at the address set forth below, or to such other address
or to the attention of such other person as the addressee shall have designated
by written notice sent in accordance herewith, and shall be deemed to have been
given either at the time of personal delivery, or, in the case of expedited
delivery service or mail, as of the date of first attempted delivery at the
address and in the manner provided herein, or, in the case of facsimile
transmission, as of the date of the facsimile transmission provided that an
original of such facsimile is also sent to the intended addressee by means
described in clauses (a), (b) or (c) above. Unless changed in accordance with
the preceding sentence, the addresses for notices given pursuant to this
Agreement shall be as follows:

 

23



--------------------------------------------------------------------------------

If to Seller:   

c/o Wells Real Estate Funds, Inc.

6200 The Corners Parkway, Suite 250

Norcross, Georgia 30092

Attention: F. Parker Hudson, Managing Director of Dispositions

Telecopy: (770) 243-4684

with a copy to:   

Locke Lord Bissell & Liddell LLP

2200 Ross Avenue, Suite 2200

Dallas, Texas 75201

Attention: Thomas P. Arnold, Esq.

Telecopy: (214) 756-8656

If to Purchaser:   

RNSLC Venture LLC

c/o The Boulder Group, Inc.

630 Dundee Road, Suite 342

Northbrook, Illinois 60062

Attention: P. Randy Blankstein

Telecopy: (847) 589-1217

with a copy to:   

Fuchs & Roselli, Ltd.

440 West Randolph Street, Suite 500

Chicago, Illinois 60606

Attention: John T. Roselli

Telecopy: (312) 651-2499

If to Escrow Agent:   

Chicago Title Insurance Company

4170 Ashford Dunwoody Road, Suite 460

Atlanta, GA 30319

Attention: Judy Stillings

Telecopy: (404) 303-6307

10.6 Binding Effect. This Agreement shall not be binding in any way upon Seller
unless and until Seller shall execute and deliver the same to Purchaser.

10.7 Modifications. This Agreement cannot be changed orally, and no executory
agreement shall be effective to waive, change, modify or discharge it in whole
or in part unless such executory agreement is in writing and is signed by the
parties against whom enforcement of any waiver, change, modification or
discharge is sought.

10.8 Time of the Essence. All times, wherever specified herein for the
performance by Seller or Purchaser of their respective obligations hereunder,
are of the essence of this Agreement.

10.9 Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described in this Agreement, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to

 

24



--------------------------------------------------------------------------------

be included, unless such last day is a Saturday, Sunday or legal holiday under
the laws of the State in which the Property is located, in which event the
period shall run until the end of the next day which is neither a Saturday,
Sunday or legal holiday. The final day of any such period shall be deemed to end
at 5 p.m., local time at the Property.

10.10 Successors and Assigns. The terms and provisions of this Agreement are to
apply to and bind the permitted successors and assigns of the parties hereto.

10.11 Entire Agreement. This Agreement, including the Exhibits, contains the
entire agreement between the parties pertaining to the subject matter hereof and
fully supersedes all prior written or oral agreements and understandings between
the parties pertaining to such subject matter.

10.12 Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement. Without limiting the generality of the foregoing, Purchaser
shall, if requested by Seller, execute acknowledgments of receipt with respect
to any materials delivered by Seller to Purchaser with respect to the Property.

10.13 Reporting Requirements. Title Company is designated the “real estate
reporting person” for purposes of Section 6045 of Title 26 of the United States
Code and Treasury Regulation 1.6045-4 and any instructions or settlement
statement prepared by Escrow Company shall so provide. Upon the consummation of
the transaction contemplated by this Agreement, Title Company shall file Form
1099 information return and send the statement to Seller as required under the
aforementioned statute and regulation.

10.14 Counterparts. This Agreement may be executed in counterparts, and all such
executed counterparts shall constitute the same agreement. It shall be necessary
to account for only one such counterpart in proving this Agreement.

10.15 1031 Exchange. If so requested by either party, the parties agree to
cooperate in effectuating the purchase and sale of the Property by means of an
exchange of “like kind” property under Section 1031 of the Internal Revenue Code
of 1986, as amended (a “1031 Exchange”); provided that Seller’s obligation to
cooperate with Purchaser shall be limited and conditioned as follows: (i) Seller
shall receive written notice from Purchaser at least five (5) business days
prior to the Closing date of Purchaser’s intent to effect the 1031 Exchange,
which notice shall identify the parties involved in such 1031 Exchange and shall
be accompanied by all documents for which Seller’s signature will be required;
(ii) Purchaser shall effectuate the 1031 Exchange through an assignment of its
rights under this Agreement to a qualified intermediary; (iii) Seller shall not
be required to execute any further documents or instruments beyond a simple
consent to an assignment by Purchaser of its rights under this Agreement to the
qualified intermediary identified by Purchaser; provided, however, that in no
event shall Seller be required to execute any document or instrument which, in
Seller’s sole discretion and judgment, may (A) subject Seller to any additional
liability or obligation to Purchaser or any other individual, entity or
governmental agency; (B) diminish or impair Purchaser’s obligations or Seller’s
rights under the

 

25



--------------------------------------------------------------------------------

Agreement; or (C) may delay the Closing; (iv) Purchaser shall pay for any and
all additional costs and expenses (including attorney’s fees) incurred by Seller
in connection with accommodating the 1031 Exchange, and Seller shall be entitled
to a credit at Closing to reimburse Seller for such costs and expenses; (v) the
1031 Exchange shall not be structured to require (A) Seller to convey the
Property to any third party or (B) Seller to take title to or accept a security
interest in any other property; (vi) Purchaser shall not assign or transfer any
of Purchaser’s rights under this Agreement except as provided under Section 10.4
and in this Section 10.15; (vii) Purchaser shall not be relieved of any of its
obligations under this Agreement by reason of the 1031 Exchange; (viii) Seller
makes no representation or warranty concerning the 1031 Exchange; and
(ix) Purchaser agrees to indemnify, defend, and hold Seller, Seller’s officers,
directors, shareholders, beneficiaries, members, partners, agents, employees and
attorneys, and their respective successors and assigns harmless from and against
any claims, costs, damages, expenses (including, but not limited to, attorney’s
fees and costs), liabilities and losses incurred by, claimed against or suffered
by any such indemnified party arising in connection with the 1031 Exchange. The
foregoing indemnity shall survive the Closing or any termination of this
Agreement. Purchaser’s failure to effectuate any intended 1031 Exchange shall
not relieve Purchaser from its obligations to consummate the purchase and sale
transaction contemplated by this Agreement and the consummation of the 1031
Exchange shall not be a condition precedent to Purchaser’s obligations under
this Agreement.

10.16 Severability. If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect. If any limitation
of time contained in this Agreement for the bringing of any action, the
enforcement of any remedy, or the recovery of any claim is prohibited or invalid
by or under applicable law, then and in that event no suit or action shall be
commenced or maintainable in respect of such action, remedy or claim unless
commenced within two years and one day after such cause of action, remedy or
claim accrues.

10.17 Applicable Law. THIS AGREEMENT IS PERFORMABLE IN THE STATE OF TEXAS AND
SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE STATE OF TEXAS. SELLER AND
PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT SITTING IN THE STATE OF TEXAS IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN A STATE OR
FEDERAL COURT SITTING IN THE STATE OF TEXAS. PURCHASER AND SELLER AGREE THAT THE
PROVISIONS OF THIS SECTION 10.17 SHALL SURVIVE THE CLOSING OF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT.

10.18 No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party (including, without limitation, Title Company and Broker), and
accordingly, no third party shall have the right to enforce the provisions of
this Agreement or of the documents to be executed and delivered at Closing.

 

26



--------------------------------------------------------------------------------

10.19 Exhibits and Schedules. The following schedules or exhibits attached
hereto shall be deemed to be an integral part of this Agreement:

(a) Exhibit A – Legal Description of the Land

(b) Exhibit B – Personal Property

(c) Exhibit C – Lease Schedule

(d) Exhibit D – Operating Agreements Schedule

(e) Exhibit E – Form of Deed

(f) Exhibit F – Form of Bill of Sale

(g) Exhibit G – Form of Assignment and Assumption of the Lease

(h) Exhibit H – Form of Assignment and Assumption of Operating Agreements,
Warranties and Intangibles

(i) Exhibit I – Form of Notice to Tenant

(j) Exhibit J – Form of FIRPTA Certificate

(k) Exhibit K – Tenant Estoppel

(l) Exhibit L – Form of Escrow Agreement

(m) Exhibit M – Form of Utility District Disclosure

10.20 Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

10.21 Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

10.22 Termination of Agreement. It is understood and agreed that if either
Purchaser or Seller terminates this Agreement pursuant to a right of termination
granted hereunder, such termination shall operate to relieve Seller and
Purchaser from all obligations under this Agreement, except for such obligations
as are specifically stated herein to survive the termination of this Agreement.

10.23 Survival. The provisions of the following Sections of this Agreement shall
survive Closing and shall not be merged into the execution and delivery of the
Deed: 3.1; the

 

27



--------------------------------------------------------------------------------

last paragraph of Section 4.2; 4.5; 5.3; 5.6; 5.7; 8.1; 9.3; 9.4; 9.5; 9.6;
10.1; 10.2, 10.8; 10.12; 10.13; 10.16; 10.17; and 10.18.

10.24 Title Company’s Agreement. Title Company, as escrow agent, is executing
this Agreement to confirm its agreement to serve as escrow agent hereunder in
accordance with the terms set forth in this Agreement and the separate escrow
agreement referenced in Section 1.6 hereof.

 

[Signature Pages Follow]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

SELLER:

FUND VIII AND FUND IX ASSOCIATES,

a Georgia joint venture

By:   Wells Real Estate Fund VIII, L.P.,  

a Georgia limited partnership,

its Joint Venture Partner

  By:   Wells Partners, L.P.,    

a Georgia limited partnership,

as General Partner

    By:   Wells Capital, Inc.,      

a Georgia corporation,

as General Partner

     

By: /s/ Randy Fretz

Name: Randy Fretz

Title: Senior Vice President

    By:   Leo F. Wells, III, as General Partner      

By: /s/ Randy Fretz

Name: Randy Fretz

as attorney-in-fact

for Leo F. Wells, III

[Signatures continued on next page].

 

29



--------------------------------------------------------------------------------

By:

  Wells Real Estate Fund IX, L.P.,    

a Georgia limited partnership,

its Joint Venture Partner

    By:       Wells Partners, L.P.,      

a Georgia limited partnership,

as General Partner

      By:       Wells Capital, Inc.      

a Georgia corporation,

as General Partner

       

By: /s/ Randy Fretz

Name: Randy Fretz

Title: Senior Vice President

      By:   Leo F. Wells, III, as General Partner         By: /s/ Randy Fretz  
       

Name: Randy Fretz

as attorney-in-fact

for Leo F. Wells, III

  PURCHASER:  

RNSLC VENTURES LLC,

an Illinois limited liability company

 

By: /s/ P. Randy Blankstein

 

Name: P. Randy Blankstein

 

Its: Managing Partner

 

 

TITLE COMPANY: CHICAGO TITLE INSURANCE COMPANY:

By: /s/ Judy A. Stillings

Name: Judy A. Stillings

Its: Sr. Transactions Specialist

 

30